Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-24, 26-28 are allowed. The prior art of record fails to disclose the feature for identifying a subset of transmission occasions within the window during which a first repetition of the downlink transmission is allowed to be transmitted, wherein the window comprises the subset of transmission occasions and at least one other transmission occasion; transmitting the first repetition of the downlink transmission to the UE during a transmission occasion of the subset of transmission occasions, the first repetition being associated with a first redundancy version (RV) index; and transmitting one or more additional repetitions of the downlink transmission to the UE in accordance with the resource configuration during one or more corresponding subsequent transmission occasions of the at least one other transmission occasion, each of the one or more additional repetitions being associated with a respective RV index, as recited in claim 1, and similarly recited in claims 8, 15, 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (Pub No.: 2020/0322973) discloses apparatuses, methods, and systems are disclosed for determining a transmission scheme. One method (400) includes receiving (402) data at a buffer at a first time. The method (400) also includes determining (404) a transmission scheme for transmitting the data based on whether a second time corresponding to a scheduling request resource or a third time corresponding to a grant-free resource is closer in time to the first time. The method (400) includes transmitting (406) the data using the transmission scheme..
Salem et al. (Pat No.: 11,102,786) discloses methods and devices for enhancing the spectral efficiency and/or reliability of uplink transmission without grant are provided. Uplink transmissions without grant are transmitted by UEs or received by base stations in accordance with resource groups that map initial uplink transmissions without grant and non-zero numbers of re-transmissions without grant to sub-regions of a grant-free region of a time-frequency resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464